                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

   LOOKOUT MOUNTAIN SUITES, LLC,                   )
                                                   )
          Plaintiff,                               )   Case No. 1:18-CV-311
                                                   )
   v.                                              )   Judge Collier
                                                   )
   NEAL PINKSTON, KENDON                           )   Magistrate Judge Lee
   MASSENGALE, ARYIEL NOVAK,                       )
   JAMAAL NOBLE, and CITY OF                       )
   CHATTANOOGA, TENNESSEE,                         )
                                                   )
          Defendants.                              )

                                    MEMORANDUM & ORDER

          Before the Court are two motions for summary judgment, one by Defendant City of

   Chattanooga, Tennessee (the “City”) and the other by Defendants Kendon Massengale, Aryiel

   Novak, and Jamaal Noble (the “Officers”) (collectively, “Moving Defendants”). (Docs. 140, 206.)

   In response, counsel for Plaintiff, Lookout Mountain Suites, LLC, has filed an affidavit of its

   counsel pursuant to Rule 56(d) of the Federal Rules of Civil Procedure, asking the Court defer

   deciding the motions. (Doc. 226.)       Moving Defendants have filed a reply in opposition to

   Plaintiff’s Rule 56(d) affidavit. (Doc. 228.)

   I.     BACKGROUND

          This action arises from the nuisance-abatement proceedings initiated and executed in

   February 2018 by Moving Defendants and Defendant General Neal Pinkston against Plaintiff’s

   real property in Chattanooga, Tennessee.

          On December 20, 2018, Plaintiff filed its Complaint, asserting six claims pursuant to 28

   U.S.C. § 1983, which, as relevant here, includes one claim against each of the Officers and two

   claims against the City. (Doc. 2; id. ¶¶ 155–96.) After some initial discovery (Doc. 228 at 2–3),




Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 1 of 14 PageID #: 3430
   the Court stayed the case on August 6, 2019 (Doc. 581), although the stay lasted only until

   September 5, 2019 (Doc. 60). On October 24, 2019, the Court issued a new scheduling order,

   which established a discovery deadline of March 13, 2020, and a dispositive-motion deadline of

   April 8, 2020. (Doc. 84.) On March 25, 2020, however, the parties jointly moved to amend the

   scheduling order due to the COVID-19 pandemic and the case being reassigned to the undersigned.

   (Doc. 136.) While this joint motion was pending, Moving Defendants filed motions for summary

   judgment on April 8, 2020, in accordance with the then-operative scheduling order. (Docs. 140,

   146.) On April 29, 2020, Plaintiff’s counsel responded to Moving Defendants’ motions with a

   Rule 56(d) affidavit (the “2020 Affidavit”), asserting more discovery was needed before Plaintiff

   could adequately respond and identifying several depositions that needed to be taken, including of

   the Officers and of the City’s Rule 30(b)(6) representative. (Doc. 160 ¶ 5.)

          On April 17, 2020, the Court granted the parties’ joint motion to amend the scheduling

   order and imposed a new discovery deadline of June 10, 2020. (Doc. 156.) However, the case

   was stayed from May 1, 2020, until August 5, 2020, while the Court considered two motions to

   dismiss. (Docs. 161, 167.) On September 3, 2020, the Court held a scheduling conference with

   the parties (Doc. 185) and issued an amended scheduling order on September 10, 2020 (Doc. 187).

   The amended scheduling order set a discovery deadline of April 14, 2021, and a dispositive-motion

   deadline of January 11, 2021. (Id.)

          In mid-December, Plaintiff proceeded with several depositions, and Plaintiff’s counsel told

   opposing counsel he would send a Rule 30(b)(6) deposition notice for the City the same week.




          1
            The case was stayed, pursuant to Younger v. Harris, 401 U.S. 37, 44 (1971), while a
   nuisance-abatement action was pending in state court. (Id.)
                                                   2

Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 2 of 14 PageID #: 3431
   (Doc. 228 at 11.) Plaintiff deposed the Officers, but a “Notice for a 30(b)(6) Deposition [of the

   City] was never served and still has not been served.” (Id..)

           On January 11, 2021, in accordance with the amended scheduling order, the parties filed

   four motions for summary judgement: one by the Officers (Doc. 206), one by the City (Doc. 2052),

   one by Defendant Pinkston (Doc. 217), and one by Plaintiff against Defendant Pinkston (Doc.

   210). On February 1, 2021, Plaintiff’s counsel filed a Rule 56(d) affidavit of its counsel in response

   to the Officers’ and the City’s motions for summary judgment (the “2021 Affidavit”), asking the

   Court to defer deciding the motions until more discovery is completed. (Doc. 226.) Counsel states

   Plaintiff needs more time to “obtain affidavits and take depositions of the parties and various third

   parties, that present essential facts to justify filing an opposition to the City’s and Officers’ motions

   for summary judgment.” (Id. ¶ 4.) In particular, Plaintiff’s counsel represents “[s]pecific

   discovery is needed regarding the City’s Rule 30(b)(6) deposition regarding the City’s policies and

   customs and the use of its police officers for nuisance abatement procedures, as well as various

   third party depositions.” (Id. ¶ 5.)

           Moving Defendants filed a joint reply to the 2021 Affidavit. (Doc. 228.) They argue the

   2021 Affidavit fails to comply with Rule 56(d), as it lacks “specified reasons [the affiant] cannot

   present facts essential to justify its opposition.” (Id. at 14 (quoting Fed. R. Civ. P. 56(d)).) In

   addition, Moving Defendants assert Plaintiff fails to meet the standard necessary for the Court to

   grant an extension of discovery. (Id. at 12–13.)

           The issue of whether the Court should defer ruling on Moving Defendants’ motions for

   summary judgment pursuant to Rule 56(d) is now ripe.




           2
           Defendant City filed this motion as a supplement to its initial motion for summary
   judgment (Doc. 140), which remains pending. (Doc. 205.)
                                                      3

Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 3 of 14 PageID #: 3432
   II.    LEGAL STANDARD

          Rule 56(d) of the Federal Rules of Civil Procedure3 governs when a nonmoving party

   asserts additional discovery is necessary before it can respond to a motion for summary judgment.

   “The purpose behind Rule 56(d) is to ensure the plaintiffs receive ‘a full opportunity to conduct

   discovery to be able to successfully defeat a motion for summary judgment.’” Id. at 490 (quoting

   Ball v. Union Carbide Corp., 385 F.3d 713, 719 (6th Cir. 2004)). However, “the party opposing

   a motion for summary judgment possesses no absolute right to additional time for discovery under

   Rule 56.” Id. (quoting Emmons v. McLaughlin, 874 F.2d 351, 356 (6th Cir. 1989)); see also

   Scadden v. Werner, 677 F. App’x 996, 1000 (6th Cir. 2017) (“And even when a party properly

   presents a Rule 56(d) affidavit and a motion to extend discovery, the rule only provides that a court

   ‘may’ extend the discovery deadline.”).        Rather, a nonmovant must show by affidavit or

   declaration that, “for specified reasons, it cannot present facts essential to justify its opposition.”

   Fed. R. Civ. P. 56(d). If so, the Court may defer considering or deny the motion for summary

   judgment, allow additional time for discovery, or issue any appropriate order. See Fed. R. Civ. P.

   56(d)(1)–(3).

   III.   DISCUSSION

          Two analyses drive the Court’s decision regarding whether to defer a decision on these

   motions for summary judgment pursuant to Rule 56(d). First, a nonmovant must comply with

   Rule 56(d)’s procedural and substantive requirements. See Ball, 385 F.3d at 720. Second, the

   Court must consider whether, on balance, the nonmovant satisfies five factors set forth in Plott v.

   General Motors Corp., Packard Electrical Division, 71 F.3d 1190 (6th Cir. 1995) (hereinafter,



          3
             “This rule was known as Rule 56(f) until it was renumbered as 56(d) in 2010.” Doe v.
   City of Memphis, 928 F.3d 481, 490 n.3 (6th Cir. 2019). Accordingly, all quotations and citations
   referring to Rule 56(f) in pre-2010 cases are altered to Rule 56(d).
                                                     4

Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 4 of 14 PageID #: 3433
   “the Plott factors”). See Pleasant-Bey v. Luttrell, No. 2:11-cv-02138-TLP-tmp, 2021 WL 328882,

   at *16 (W.D. Tenn. Feb. 1, 2021) (“The Sixth Circuit has suggested that a district court also

   consider these factors when deciding a Rule 56(d) motion.”). The Court addresses each analysis

   in turn. See, e.g., Schobert v. CSX Transp., Inc., No. 1:19-cv-76, 2020 WL 7028468, at *31 (S.D.

   Ohio Nov. 30, 2020).

          A.      Rule 56(d)’s Requirements

          “The importance of complying with Rule 56[d] cannot be overemphasized.” Cacevic v.

   City of Hazel Park, 226 F.3d 483, 488 (6th Cir. 2000). Compliance is both procedural and

   substantive. Procedurally, Plaintiff had to submit an affidavit, declaration, or motion in support

   of its request. See id. at 488–89 (noting the Court of Appeals for the Sixth Circuit “has intimated

   that either a Rule 56[d] affidavit or a motion would suffice” to demonstrate the nonmovant’s need

   for an extension). Plaintiff has procedurally complied with Rule 56(d), based on the 2021 Affidavit

   filed of its counsel. (See Doc. 226.)

          Substantively, within the 2021 Affidavit, Plaintiff needed to provide specific information

   regarding “its need for discovery, what material facts it hopes to uncover, and why it has not

   previously discovered the information.” Cacevic, 226 F.3d at 488 (citing Radich v. Goode, 886

   F.2d 1391 (3d Cir. 1989)). Plaintiff fails as to each.

          First, “[t]he non-movant bears an obligation to inform the district court of its need for

   discovery.” Scadden, 677 F. App’x at 999 (quoting Abercrombie & Fitch Stores, Inc. v. Am. Eagle

   Outfitters, Inc., 280 F.3d 619, 627 (6th Cir. 2002)); see also Ball, 385 F.3d at 720. “Bare

   allegations or vague assertions of the need for discovery are not enough.” Summers v. Leis, 368

   F.3d 881, 887 (6th Cir. 2004). Rather, Plaintiff “must state with ‘some precision the materials he

   hopes to obtain with further discovery.’” Id. (quoting Simmons Oil Corp. v. Tesoro Petroleum



                                                     5

Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 5 of 14 PageID #: 3434
   Corp., 86 F.3d 1138, 1144 (Fed. Cir. 1996)). Courts in this circuit have denied requests to defer

   under Rule 56(d) when the “affidavit fail[ed] to provide concrete examples of the discovery

   sought,” such as “a description of the documents, depositions, affidavits, or other evidence to

   support” a response in opposition. See NCMIC Ins. Co. v. Smith, No. 2:18-cv-533, 2019 WL

   1958651, at *3 (S.D. Ohio May 2, 2019); see also Doe, 928 F.3d at 494 (internal citations omitted)

   (“In contrast with some affidavits this Court has found deficient . . ., Plaintiffs’ affidavit outlined

   various types of evidence that would help establish the single dispositive issue . . . .”).

          Here, the 2021 Affidavit fails to provide the requisite detail. It vaguely asserts the Court’s

   deferral “will allow Plaintiff time to obtain affidavits and take depositions of the parties and

   various third parties,” specifically discovery “regarding the City’s policies and custom and the use

   of its police officers for nuisance abatement procedures.” (Doc. 226 ¶¶ 4–5.) The 2021 Affidavit,

   however, does not identify concrete examples of the discovery related to the City’s Rule 30(b)(6)

   deposition or the names of these third-party deponents. Further, it focuses on a need for discovery

   to oppose the City’s motion for summary judgment, without mention of the need for discovery as

   to the Officers’ motion. Thus, the 2021 Affidavit fails to inform the Court of Plaintiff’s need for

   discovery.

          Second, to satisfy Rule 56(d), Plaintiff must explain how the additional discovery will shed

   light on issues underlying the pending motions for summary judgment. Ball, 385 F.3d at 721. It

   is insufficient to assert only that additional discovery “goes to the merits” of the

   summary-judgment motion, as doing so “is far too general to satisfy the applicable burden.”

   Alvarado Martinez v. First Class Interiors of Naples, LLC, No. 3:18-cv-00583, 2020 WL 3316115,

   at *7 (M.D. Tenn. June 18, 2020).             Instead, the nonmovant “must state with ‘some




                                                     6

Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 6 of 14 PageID #: 3435
   precision . . . exactly how he expects those [additional] materials would help him in opposing

   summary judgment.’” Summers, 368 F.3d at 887 (quoting Simmons Oil Corp., 86 F.3d at 1144).

           The 2021 Affidavit also fails on this ground, as it states additional discovery will “present

   essential facts to justify filing an opposition to the City’s and Officers’ motions for summary

   judgment.” (Doc. 226 ¶ 4.) It states discovery will be sought regarding the City’s policies and

   customs (Doc. 226 ¶ 5) but “does not explain why [Plaintiff] cannot respond to [Moving

   Defendants’] motion[s] for summary judgment.” Pleasant-Bey, 2021 WL 328882, at *17. Thus,

   the 2021 Affidavit fails to specifically state the material facts Plaintiff expects to uncover with

   additional discovery and why those material facts are necessary to oppose Moving Defendants’

   motions for summary judgment.4

           Third, a Rule 56(d) affidavit should explain why the nonmoving party has not previously

   discovered the additional information. Cacevic, 226 F.3d at 488–89. The 2021 Affidavit does not

   do so. (See Doc. 228.)

           Thus, the 2021 Affidavit fails to satisfy Rule 56(d)’s substantive requirements. This

   failure, on its own, could be grounds to deny Plaintiff’s request for a deferral. See Summers, 368

   F.3d at 887 (“In the absence of a sufficient affidavit, there is no justification for the district court’s

   determination that a motion for summary judgment would be premature until the close of

   discovery.”); Ball, 385 F.3d at 720 (quoting Emmons v. McLaughlin, 874 F.2d 351, 357 (6th Cir.

   1989)) (“It is also not an abuse of discretion to reject a Rule [56(d)] affidavit as insufficient to

   support further discovery when the affidavit lacks ‘any details’ or ‘specificity.’”). The Court of




           4
           In comparison, the 2020 Affidavit specifically identified three issues on which additional
   discovery would focus: (1) Plaintiff’s standing; (2) the City’s policies and customs regarding
   nuisance-abatement proceedings; and (3) the Officers’ immunity defenses. (Doc. 160 ¶¶ 7–11,
   19–24.)
                                                       7

Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 7 of 14 PageID #: 3436
   Appeals, however, has noted when a district court fails to “consider[] all five of the Plott factors,”

   Doe, 928 F.3d at 941, so in the alternative, the Court assesses whether the Plott factors weigh for

   or against deferring a decision on the pending motions for summary judgment.

          B.      The Plott Factors

          The five Plott factors are:

          (1) when the [nonmovant] learned of the issue that is the subject of the desired
          discovery; (2) whether the desired discovery would have changed the ruling below;
          (3) how long the discovery period had lasted; (4) whether the [nonmovant] was
          dilatory in its discovery efforts; and (5) whether the [movant] was responsive to
          discovery requests.

   Plott, 71 F.3d at 1196–97 (internal citations omitted). But the “main inquiry is whether the moving

   party was diligent in pursuing discovery.” Doe, 928 F.3d at 491 (quoting F.T.C. v. E.M.A.

   Nationwide, Inc., 767 F.3d 611, 623 (6th Cir. 2014)); see also Wilson v. Ebony Constr. LLC, No.

   2:17-cv-1071, 2018 WL 4743063, at *5 (S.D. Ohio Oct. 2, 2018) (“[T]hree of the five Plott factors

   hinge on issues of timeliness and diligence,” i.e., the first, third, and fourth factors.). The Court

   considers each Plott factor in turn.5

                  1.      Whether Plaintiff Was Dilatory in Its Discovery Efforts

          Two considerations are particularly relevant to whether Plaintiff was dilatory in its

   discovery efforts: first, whether Plaintiff expected Moving Defendants’ motions for summary

   judgment to be filed before the end of discovery, and, second, whether Plaintiff was diligent in

   discovery efforts before the dispositive-motion deadline.

          As to the first consideration, the Court evaluates whether there were “ample opportunities

   for parties to conduct discovery beforehand.” Wilson, 2018 WL 4743063, at *6 (quoting Peltier




          5
           The fourth Plott factor is addressed first, as it is considered the most important. See, e.g.,
   Doe, 928 F.3d at 491–92; Cline v. Dart Transit Co., 804 F. App’x 307, 313 (6th Cir. 2020).
                                                     8

Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 8 of 14 PageID #: 3437
   v. Macomb Cnty., Mich., No. 10-CV-10796, 2011 WL 3320743, at *2 (E.D. Mich. Aug. 2, 2011)).

   Plaintiff asserts additional discovery should be permitted, in part, because discovery “has yet to

   conclude.” (Doc. 226 ¶ 3.) Since the scheduling conference and amended scheduling order in

   September 2020, Plaintiff knew the dispositive-motion deadline fell before the end-of-discovery

   deadline. (See Docs. 185, 187.) Plaintiff could have, but did not, propose different dates at the

   scheduling conference and agreed, along with Defendants, to these deadlines. Plaintiff cannot

   reasonably claim Moving Defendants’ motions for summary judgment, which were filed on the

   dispositive-motion deadline, were unexpected. Cf. Rudd Equip. Co., Inc. v. Volvo Constr. Equip.

   N.A., LLC, No. 3:19-CV-007780-DJH-CHL, 2020 WL 6492917, at *5 (W.D. Ky. Nov. 4, 2020)

   (alternations in original) (quoting Doe, 928 F.3d at 492) (“Defendant was not dilatory because it

   ‘reasonably believed the discovery process would go on several months longer than it did and that

   they cannot be faulted for being unable to foresee that their chance to [pursue the discovery it

   seeks] would be cut short’ by Plaintiff’s motion for summary judgment.”). Plaintiff has known

   for over six months that it needed to obtain all discovery necessary to respond to dispositive

   motions that would be filed by the January 11, 2021, dispositive-motion deadline. This length of

   time provided ample opportunity to conduct discovery. See Wilson, 2018 WL 4743063, at *6.

          Next, the Court considers whether “the need for additional information is attributable to

   the party’s own lack of diligence during the discovery period.” Id. (quoting Peltier, 2011 WL

   3320743, at *2. Plaintiff fails to provide allegations or evidence regarding its discovery efforts

   before the dispositive-motion deadline; rather, the only information before the Court comes from

   Moving Defendants. (See Doc. 228.) They assert “Plaintiff failed to pursue the discovery it now

   needs.” (Id. at 19.) In particular, they argue Plaintiff knew a Rule 30(b)(6) deposition of the City

   was required at the latest by January 17, 2020. (Id.)



                                                    9

Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 9 of 14 PageID #: 3438
         Without allegations or evidence to the contrary, the Court accepts Moving Defendants’

 representations. See Schobert, 2020 WL 7028468, at *31 (“There is no allegation or evidence that

 Plaintiffs delayed discovery or were not diligent in pursuing it because the time for discovery had

 only recently commenced.”). For several months, Plaintiff’s counsel told opposing counsel he

 would send the City’s Rule 30(b)(6) deposition notice but failed to do so. (Doc. 228 at 3–11.)

 Further, Plaintiff failed to send discovery requests early enough to receive and review timely

 responses to the requests before depositions, leading to canceled depositions. (Id. at 7–8.) It is

 true that the COVID-19 pandemic began in the midst of discovery, which certainly made discovery

 more difficult.     Despite the pandemic, Plaintiff conducted many depositions before the

 dispositive-motion deadline, and the Court has no information as to why the City’s Rule 30(b)(6)

 or various third-party depositions were not conducted or even requested during this period.

         On a final note, the 2020 Affidavit, filed on April 29, 2020, likewise provides insight into

 whether Plaintiff was dilatory in its discovery efforts. In it, Plaintiff’s counsel represented Plaintiff

 needed additional time to conduct discovery, particularly the City’s Rule 30(b)(6) deposition. (See

 Doc. 160 ¶ 5.) Nine months later, in the 2021 Affidavit filed on February 1, 2021, Plaintiff’s

 counsel again asserted the City’s Rule 30(b)(6) deposition was necessary to justify filing a

 response to the summary judgment motions. (Doc. 226 ¶ 5.) Lacking from the 2021 Affidavit,

 however, is any explanation as to why that deposition has not occurred in the nine months since

 the 2020 Affidavit was filed. The only explanation the Court has been given is that Plaintiff failed

 to diligently pursue the discovery it reasonably knew it would need.

         In light of these considerations, the Court finds Plaintiff’s lack of diligence in conducting

 discovery weighs against deferring a decision on Moving Defendants’ motions for summary

 judgment.



                                                    10

Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 10 of 14 PageID #:
                                   3439
                2.      When Plaintiff Learned of the Issue Related to Desired Discovery

        The next factor considers when the nonmoving party learned of the issue that is the subject

 of the desired discovery. Plott, 71 F.3d at 1196–97. “This factor primarily pertains to situations

 where there was something that prevented a party from learning about a subject of desired

 discovery until after some discovery had already been sought.” Doe, 928 F.3d at 492–93; That is

 not the case here, as Plaintiff knew of this need well before the dispositive-motion deadline arose.

        At the latest, Plaintiff’s counsel knew a Rule 30(b)(6) deposition would be necessary by

 the date it sent its Initial Disclosures, April 25, 2019, as it stated information from the City’s

 policymakers would be necessary. (Doc. 228 at 13; 228-1 at 28.) On June 26, 2019, Plaintiff’s

 counsel first notified the City’s counsel of the need to proceed with a Rule 30(b)(6) deposition of

 the City. (Doc. 228 at 3, 13.) And, on April 29, 2020, Plaintiff’s counsel filed the 2020 Affidavit,

 which asserted the Court should defer its decision, in part, because Plaintiff still needed to obtain

 discovery regarding the City’s Rule 30(b)(6) deposition as to policy and customs regarding

 nuisance-abatement proceedings. (Doc. 160 ¶¶ 11–18.) As a result, it appears the only thing

 preventing Plaintiff from learning about the desired Rule 30(b)(6) discovery was its own lack of

 diligence in pursuing such discovery. See, e.g., Dowling v. Cleveland Clinic Found., 593 F.3d

 472, 478 (6th Cir. 2010) (“There is no reason that the Dowlings could not have learned of this

 potential discrepancy earlier in the case.”); F.T.C., 767 F.3d at 624 (“[The nonmoving party] knew

 of the issues that were the subjects of the desired discovery early on in the proceedings.”); Wilson,

 2018 WL 4743063, at *5 (finding factor weighed in favor of nonmovant because “[t]his is not a

 situation where [the nonmovant] knew about the discovery it sought and failed to take advantage

 of discovery”). Thus, when Plaintiff learned of the issues related to its desired discovery weighs

 against deferring a decision on the summary-judgment motions.



                                                  11

Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 11 of 14 PageID #:
                                   3440
                3.      Whether Plaintiff’s Desired Discovery Would Change Ruling

        The third Plott factor considers whether the additional discovery sought would change the

 Court’s decision on the summary-judgment motion. Plott, 71 F.3d at 1196–97. The effect

 additional discovery will have on the outcome of Moving Defendants’ motions for summary

 judgment is, at best, speculative, as the 2021 Affidavit does not specify why the discovery is

 necessary to file oppositions. Even so, “at this juncture, the Court must simply decide whether the

 evidence ‘might’ influence the court’s perception of a genuine factual dispute.” Wilson, 2018 WL

 4743063, at *6 (quoting Dobbins v. Craycraft, 423 F. App’x 550, 554 (6th Cir. 2011))). Assuming

 the additional discovery focuses the City’s policies and customs regarding nuisance-abatement

 procedures, the absence of such policies and customs (Doc. 226 ¶ 5–6) could create a genuine

 factual dispute as to Plaintiff’s claims against the City. Thus, to the extent the Court could

 overlook Plaintiff’s failure to provide sufficient detail, this factor weighs in favor of deferring a

 decision on Moving Defendants’ motions for summary judgment.

                4.      Length of the Discovery Period

        The next Plott factor evaluates the length of the discovery period in the case. See Doe, 928

 F.3d at 491–92. “[W]hat constitutes a reasonable length of time for the duration of discovery is

 so particular to the facts and circumstances of a given case that examining what lengths of time

 this Court has found sufficient for discovery in the past [is] not particularly helpful.” Id. at 494.

 Here, the Court finds Plaintiff has had a sufficient amount of time to conduct discovery. Plaintiff

 was aware of its need for a Rule 30(b)(6) deposition of the City for ten months, at the very least.

 (See Doc. 160 (2020 Affidavit).) Plaintiff already received an additional eight months to complete

 the discovery alleged necessary here, as the Court deferred deciding Moving Defendants’ earlier

 motions. See, e.g., Dowling, 593 F.3d at 480 (“[T]he Dowlings had a substantial amount of time



                                                  12

Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 12 of 14 PageID #:
                                   3441
 to conduct discovery, including the additional sixty days granted by the court after it vacated the

 grant of summary judgment.”). Given the specifics of this case, the Court finds Plaintiff has had

 ample opportunity to conduct discovery. See Schobert, 2020 WL 7028468, at *31 (“[L]ittle

 discovery had occurred and this factor cuts in favor of Plaintiff.”). Thus, the length of the

 discovery period weighs against deferring a decision on Moving Defendants’ motions for summary

 judgment.

                5.     Whether Moving Defendants Were Responsive to Discovery Requests

          The final Plott factor weighs whether the party moving for summary judgment was

 responsive to the nonmoving party’s discovery requests. Plott, 71 F.3d at 1196–97. The only

 information before the Court regarding Moving Defendants’ responsiveness to Plaintiff’s

 discovery requests is the information provided in Moving Defendants’ reply. (See Doc. 228.)

 From this information, it appears Moving Defendants were responsive to Plaintiff’s discovery

 requests, as well as Plaintiff’s deposition-scheduling requests. (Id. at 21–24.) Plaintiff has “not

 identified any discovery deadlines that [Moving Defendants] missed.” Cline, 804 F. App’x at 316.

 Based on the information before the Court, this factor weighs against deferring a decision on

 Moving Defendants’ motions for summary judgment.

 IV.      CONCLUSION

          In sum, the Court finds Plaintiff failed to comply with Rule 56(d)’s substantive

 requirements. Even so, four Plott factors weigh against and one factor weighs in favor of deferring

 a decision on Moving Defendants’ motions for summary judgment. Thus, the Court declines to

 defer a decision on the motions pursuant to Rule 56(d). Plaintiff shall respond to Moving

 Defendants’ motions for summary judgment (Docs. 140, 206) within ten days of entry of this

 Order.



                                                 13

Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 13 of 14 PageID #:
                                   3442
       SO ORDERED.

       ENTER:

                                           /s/
                                           CURTIS L. COLLIER
                                           UNITED STATES DISTRICT JUDGE




                                      14

Case 1:18-cv-00311-CLC-SKL Document 231 Filed 02/24/21 Page 14 of 14 PageID #:
                                   3443
